Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL DETAILED ACTION
Examiner’s Remarks
***This communication is responsive to the previous final office action, mailed 04/19/2021. Due to an examiner’s oversight, the Pre-AIA  status have been withdrawn, the new final office action follows with corrected AIA  status, and thus the time is reset.
 	Claims 1-18  are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	Claims 1-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Guerra et al. (US Pub No. 2014/0214753), in view of Carr et al. (US Pub No. 2005/0125280). 
As to claims 1, 2, Guerra teaches a data processing system for producing a subset for producing a subset of data from a plurality of data sources, specifying one or more attributes of one or more respective fields of the subset and displaying an editor interface that enables segmentation of data records by displaying one or more representations of the one or more specified attributes including:
	memory storing a plurality of data sources (i.e. FIG. 26F shows the tables assembled and displayed to a user on screen. FIG. 26G shows a dataflow using the tables of FIG. 26F to build a STAR_DATES table, [0138]) to be represented in an editor interface (i.e. The summary level can be pre-determined by a user, [0142]);
(i.e. FIG. 15 illustrates how the ETL processes 1502a, 1502b, 1502c, 1502d may move the data from the various sources into the CustomerDimension 1504, [0100]) to be represented in an editor interface (i.e. The summary level can be pre-determined by a user, [0142]) and generates a subset of data (i.e. a single data warehouse, [0099]) included in the plurality of data sources (i.e. multiple source instances 1501, 1503,1507, 1508 that all need to be housed in a single data warehouse, [0099]), by:
	for each of the data sources (i.e. CustMstr – JD Edwards 1, CustMstr -JD Edwards 2, CustMstr – PeopleSoft, CustMstr – E-Business, Fig. 15);
		identifying one or more first data structures from that data source, with each first data structure including one or more fields (i.e. the JD Edwards 1 1501 has an RDSourceNumID of 10001, the JD Edwards 2 1503 has an RDSourceNumID of 10002, the PeopleSoft source 1507 has an RDSourceNumID of 30001, while the E-Business source 1508 has an RDSourceNumID of 40001, [0100]); and
		for at least one data structure,
			accessing a second data structure corresponding to the at least one first data structure (i.e. the JD Edwards 1 1501 has an RDSourceNumID of 10001, the JD Edwards 2 1503 has an RDSourceNumID of 10002, the PeopleSoft source 1507 has an RDSourceNumID of 30001, while the E-Business source 1508 has an RDSourceNumID of 40001, [0100]); and
			specifying one or more attributes of one or more respective fields in that second data structure (i.e. FIG. 13B shows the method of certain embodiments of creating Derived Surrogate Keys (DSK) ... the ItemNo 1356d concatenated with the WarehouseNo 1356c concatenated with RDSourceNumID 1356a, [0092]), with one or more specified attributes of the one or more respective fields the second data structure (i.e. FIG. 14B shows the method of certain embodiments of creating Derived Surrogate Keys (DSK) ... in this case the ItemNo 1456d concatenated with the WarehouseNo 1456c concatenated with RDSourceNumID 1436, [0094]) corresponding to one or more attributes of one or more fields in that at least one first data structure (i.e. As shown in this example, the JD Edwards 1 1501 has an RDSourceNumID of 10001, the JD Edwards 2 1503 has an RDSourceNumID of 10002, the PeopleSoft source 1507 has an RDSourceNumID of 30001, while the E-Business source 1508 has an RDSourceNumID of 40001, [0100]);
	memory that stores second data structures (i.e. CustomerDimension Table 1504a, Fig. 15) included in the subset, with at least one of the second data structures including one or more given attributes (i.e. The derived composite keys are built to support all data sources, [0132) corresponding to one or more attributes of one or more respective fields of a first data structure corresponding to the at least one of the second data structures (i.e. RDSourceNumID, RDCustomerNumID, CustomerNumber, fields, Fig. 15);
	a rendering module that displays (i.e. FIG. 26F shows the tables assembled and displayed to a user on screen. FIG. 26G shows a dataflow using the tables of FIG. 26F to build a STAR_DATES table, [0138]), in the editor interface (i.e. The summary level can be pre-determined by a user, [0142]), representations of the one or more given attributes corresponding to the one or more attributes of the one or more respective fields of the first data structure corresponding to the at least one of the second data structures in the subset (i.e. Fact table 2501 and fact table 2502 are used to generate the cross-linkage composite key 2503. The respective composite keys 2503a and 2503b are used to generate a linkage table 2504 to create linkages in both directions between fact table 2501 and fact table 250, [0136]), and that receives, through the editor interface, selection data specifying selection of one or more representations of the one or more given attributes corresponding to the one or more attributes of the one or more fields of the first data structure corresponding to the at least one of the second data structure (i.e. a user can be presented with various levels of information, such as highly summarized, moderately summarized, and non-summarized information. The user can also be presented with data at any point, and the user can drill up or down as much as needed, [0142]); and
	a segmentation modules that segments a plurality of received data records (i.e. by using the above-described dates dimension that may be updated once per day, a user can see the real time fact data in the aging buckets as defined in the source application. The aging buckets definition and ranges are inherited through the ETL process and used to calculate the aging buckets, [0125]) by identifying which of the received data records have one or more fields represented in the one or more selected representations of the one or more given attributes corresponding to the one or more attributes of the one or more fields of the first data structure corresponding to the at least one of the second data structures (i.e. Thus, HANA can function at full capacity at all times, 24 hours a day, 7 days a week, at the granular level or any summary level. The summary level can be pre-determined by a user during implementation efforts or can be set at the time of an adhoc reporting effort, [0142]).
	Guerra implicitly teaches the term “editor” (editor interface) as The summary level can be pre-determined by a user, [0142] (i.e. a user can be presented with various levels of information, such as highly summarized ... The summary level can be pre-determined by a user, [0142]; users can utilize one system for interacting with data from various data sources ... determine the table that contains customer information and the field that contains the customer number for each data source ... multi-format concatenated keys, [0070]; generate reports based on data from the data device storage and a user input, Claim 40; The use of the interim table enables a user to start drilling up or down on one hierarchy and then transfer to drilling through another level with ease and at high speed, [0117]).
	Guerra does not clearly state this term.
	Carr teaches this term as the edit box (i.e. To specify the condition "purchased in the last 7 days", the user can pick purchaseDate from the first list box, date from the second list box, then days, the greater-than (>) symbol, and finally enter -7 into the edit box, [0078]).
It would have been obvious to one of ordinary skill of the art having the teaching of Guerra, Carr before the effective filing date of the claimed invention to modify the system of Guerra to include the limitations as taught by Carr. One of ordinary skill in the art would be motivated to make this combination in order to provide the edit box for specifying the condition “purchase in the last 7 days” in view of Carr ([0078]), as doing so would give the added benefit that the aggregation engine can compute simple aggregates and compute compound aggregates from one or more component aggregates according to specifications that are flexibly defined using an aggregation wizard interface as taught by Carr ([0031]).

As per claim 10, Guerra teaches  method performed by a data processing system for generating near real-time aggregates, the method including:
	intermittently receiving data records from one or more data sources (i.e. FIG. 12B shows the method of certain embodiments of forming derived surrogate keys (DSK) ... ItemNumber 1253c and WarehouseNumber 1253d, and the RDSourceNumID 1253a, [0090]);
	for a given data record received (i.e. When building the Fact table 1256 the ETL process 1255 may also create DSKs based on the dimension values contained within the source transaction table 1254, [0090]),
		identifying at least a first key and a second key of the given data record (i.e. The DSK field will be comprised of the natural dimension identifier ... ItemNumber 1253c and WarehouseNumber 1253d, and the RDSourceNumID 1253a, [0090]);
		detecting a first values in the first key and a second value in the second key (i.e. in this case the ItemNo 1256d concatenated with the WarehouseNo 1256c concatenated with RDSourceNumID 1256a, [0090]); and
		generating a compound key in accordance with the first value and the first key and the second value of the second key (i.e. FIG. 12B shows the method of certain embodiments of forming derived surrogate keys (DSK) for a complex numeric field identifier in order to create a more efficient load process for the fact tables ... in this case the ItemNo 1256d concatenated with the WarehouseNo 1256c concatenated with RDSourceNumID 1256a, [0090]);
		accessing, from memory, aggregation data based on an aggregation of data records each associated with at least the first key or the second key (i.e. an ETL process is modified to perform a joined indexing operation, [0050]);
		generating a compound key value (i.e. create DSKs based on the dimension values contained within the source transaction table 1054. The DSKs 1056b can be in the same format as those in the dimension tables, RDSourceNumID 1056a and the dimension's natural identifier 1056c, [0084]) by generating a data record with a field storing the compound key and one or more fields each storing an item of the aggregation data (i.e. The embodiments disclosed here provide a method whereby the transactional record key fields from each pertinent module are married to related transactional record key fields within a single hybrid table, [0057]), wherein the compound key value represents a near real-time aggregation of data related to at least the first key or the second key (i.e. Dates dimension that indicates many permutations of each date in a company's calendar, such as Accounts Payable and Accounts Receivable Aging information, Rolling Date information, Fiscal, Corporate and Calendar date information, Sales Day and Work Day in Week, Period and Year, as well as Financial Reporting Report Titles associated with that date, [0054]); and
		recording an occurrence of the given data (i.e. The embodiments disclosed herein provide all of the biographical data fields associated with a given transaction record, [0056]) record by storing in memory the compound key value (i.e. FIG. 1 depicts a high-level representation of a data warehouse design 100 used in certain embodiments ... Online Transaction Processing system (OLTP) ... to provide the business community or other organizations with actionable information, [0058]).
	Guerra implicitly teaches the term “aggregation” (aggregation of data) as “ABCEAST2001” in Fig. 13B (i.e. the transactional record key fields from each pertinent module are married to related transactional record key fields within a single hybrid table, [0057]; the surrogate key is a concatenation of the first value and the second value, Claim 31).
	Guerra does not explicitly state this term. Carr teaches this term (i.e. an aggregation engine capable of computing aggregates in real-time from data that is dynamically cached during a transaction with an entity, [0008]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sim-Guerra, Carr before the effective filing date of the claimed invention to modify the system of Guerra to include the limitations as taught by Carr. One of ordinary skill in the art would be motivated to make this combination in order to efficiently compute aggregates in real-time from in-memory data that is dynamically cached during a session with an entity in view of Carr ([0025]), as doing so would give the added benefit of better tracking correlations discovered in data mining, applies a prediction model to the correlations to determine results, aggregates the results, and data mines the results to identify new aggregates and refine existing aggregates as taught by Carr ([0033]).

As per claim 3, Carr teaches the method of claim 2, wherein a data structure includes a key field that represents a key for that data structure, a record is associated with a value of the key, the method further includes:
	selecting a plurality of fields from a plurality of the selected data structures (i.e. The second list box responds by displaying the fields and get-methods of the Date class. The user can then pick day, month or year, among other choices, from the second list box to extract the corresponding element of the purchase date, [0077]);
	storing in memory executable instructions that when executed:
		select, for a specified value of the key, values for the respective selected fields (i.e. To specify the condition "purchased in the last 7 days", the user can pick purchaseDate from the first list box, date from the second list box, then days, the greater-than (>) symbol, and finally enter -7 into the edit box, [0078]);
		joint the selected values for the specified value of the key (i.e. For compound aggregates, the compound aggregate function is displayed in the function column, and one or more aggregate names are displayed in the condition column, [0150]); and
		output the joined values (i.e. To add an aggregate, a user clicks on the "Add" button, fills in the aggregate name, and selects the "Compound?" check box if an compound aggregate is added. The Aggregate Wizard or the CompoundAggregate Wizard launches, [0152]).

As per claim 4, Carr teaches the method of claim 2, wherein the representations are first representations, and wherein the method further includes:
	displaying in the editor interface a second representation of the executable instructions (i.e. A user employs Graphical User Interface (GUI) wizards, [0036]; the edit box, [0078]).
As per claim 5, Carr teaches the method of claim 4, further including:
	receiving, through the editor interface, selection data specifying selection of the second representation and further specifying that one or more criteria be applied to those output, joined values of one or more given fields represented by the at least one of the second data structures (i.e. The Recommender Graphical User Interface (GUI) defines aggregates and offers, [0147]; To redefine an aggregate, the user click-selects the aggregate and presses the right mouse button, [0153]).

As per claim 6, Carr teaches the method of claim 2, including:
	Displaying a user interface with one or more first controls for selecting data structures and with one or more second controls for modifying one or more fields (i.e. To add an aggregate, a user clicks on the "Add" button, [0152]; To redefine an aggregate, the user click-selects the aggregate and presses the right mouse button, [0153]; The structure page displays a list of structures available from the context class. The user selects a structure and presses "Next" button, [0156]).

As per claim 7, Carr teaches the method of claim 2, further including:
	receiving, through the editor interface, additional data specifying one or more criteria to be applied to one or more given fields represented by one or more selectable portions selected through the editor interface (i.e. Compound Aggregate Wizard executes the user adds or redefines a compound aggregate, [0162]);
	wherein segmenting includes segmenting the plurality of received data records by identifying which of the received data records have one or more value of one or more fields that correspond to one or more fields represented in the one or more selectable portions selected and that satisfy the one or more criteria (i.e. Aggregates are generally more interesting when based on qualified cases. For example, a user can qualify phone calls to include in the aggregate by adding any of several conditions such as: occurring after 5:00 pm, during the last 30 days, on weekends, and/or longer than 10 minutes, [0117]).

As per claim 8, Carr teaches the method of claim 2, wherein a data structure 
includes one or more records, with each record having one or more values for a particular field (i.e. Any aggregate that refers to a single record directly returns either the value of some field in the record, or a value computed from several fields in the record, [0137]).

As per claim 9, Carr teaches the method of claim 2, wherein at least one of the data sources includes an unselected data structure (i.e. new aggregates are defined and existing aggregates refined. The aggregation engine facilitates frequent changes to aggregate definitions, [0058]).

As per claim 11, Guerra teaches the method of claim 10, wherein generating the compound key comprises concatenating the first value with the second value (i.e. multi-format concatenated keys, [0070]; the ItemNo 1456d concatenated with the WarehouseNo 1456c concatenated with RDSourceNumID 1436a, [0094]).

As per claim 13, Guerra teaches the method of claim 12, wherein the compound value is the aggregation data (i.e. multi-format concatenated keys, [0070]; the ItemNo 1456d concatenated with the WarehouseNo 1456c concatenated with RDSourceNumID 1436a, [0094]).

As per claim 14, Guerra teaches the method of claim 13, further including: for the given record, detecting a value of each field included in the given record (i.e. FIG. 15 illustrates a multi-tenancy feature ... the feature may be a single field within each table of the data warehouse, [0098]); and
	generating a plurality of unique combinations of at least two detected values,
	wherein each unique combination is a compound key (i.e. The data warehouse may provide a table 1504 that houses the RDSourceNumID 1504a and Description to assist in identifying where the business' data originates, [0098]);
	for each compound key, identifying one or more fields in the given record for which the compound key includes one or more respective values of those one or more field (i.e. the JD Edwards 1 1501 has an RDSourceNumID of 10001, the JD Edwards 2 1503 has an RDSourceNumID of 10002, the PeopleSoft source 1507 has an RDSourceNumID of 30001, while the E-Business source 1508 has an RDSourceNumID of 40001, [0100]);
		accessing, from memory, aggregation data related to at least one of the one or more identified fields (i.e. the JD Edwards 1 1501 has an RDSourceNumID of 10001, the JD Edwards 2 1503 has an RDSourceNumID of 10002, the PeopleSoft source 1507 has an RDSourceNumID of 30001, while the E-Business source 1508 has an RDSourceNumID of 40001, [0100]);
		generating a compound key value by generating a data record with a field storing the compound key and a field storing the aggregation data (i.e. FIG. 15 illustrates how the ETL processes 1502a, 1502b, 1502c, 1502d may move the data from the various sources into the CustomerDimension 1504, [0100]); and

storing in memory the compound key value (i.e. The data warehouse may 
provide a table 1504 that houses the RDSourceNumID 1504a and Description to assist in identifying where the business' data originates, [0098]).

As per claim 15, Guerra teaches the method of claim 14, wherein generating a plurality of unique combinations includes generating a plurality of all unique combinations of detected values of fields in the given record (i.e. When building the fact table 1436 the ETL process 1435 also creates DSKs based on the dimension values contained within the source transaction table 1434. The DSKs 1436b can be in the same format as those in the dimension tables, RDSourceNumID 1436a and the dimension's natural identifier, in this case the ItemNo 1456d concatenated with the WarehouseNo 1456c concatenated with RDSourceNumID 1436a, [0094]).

As per claim 16, Guerra teaches the method of claim 10, further including:
	receiving a request for an aggregation of a specified value over a period of time (i.e. load the data into the data storage device, and generate and load fiscal period information, corporate period information, and current calendar information, Claim 9);
	selecting from memory a compound key value that stores occurrences of the specified value (i.e. a reporting level in the data hierarchy is received or selected, [0116]); and
	extracting from the compound key value the requested aggregation (i.e. exemplary embodiments perform data retrieval operations on data at the selected reporting level, [0116]).

As per claim 17, Carr teaches the method of claim 10, further including:
	aggregating one or more item of the aggregation data with a value of a field in the given data record (i.e. an information handling method comprises a recommender with an aggregation engine capable of computing aggregates in real-time from data that is dynamically cached during a transaction with an entity, [0008]);
	generating, based on the aggregating, a near real-time aggregate value for that field (i.e. The recommender 200 includes the aggregation engine 206 to dynamically generate current aggregates on the fly from the detailed data provided to the recommender 200, [0038]); and
	storing the near real-time aggregate value in the compound key value (i.e. The recommender 102 comprises an aggregation engine capable of computing aggregates in real-time from in-memory data that is dynamically cached during a session with an entity, [0025]).
Claims 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guerra et al. (US Pub No. 2014/0214753), in view of Carr et al. (US Pub No. 2005/0125280), as applied to claims above, and further in view of Biedenstein et al. (US Pub No. 2005/0192941). 
As per claim 12, Guerra, Carr do not seem to specifically teach hashing the compound key; storing, in a hash table, the hashed compound key with a compound value.
	Biedenstein teaches:
	hashing the compound key (i.e. The aggregate key figures are then stored in the hash table 255, [0031]);
	storing, in a hash table, the hashed compound key with a compound value (i.e. The hash table may then be used to generate a suitable display, including the results of the aggregation, at a user interface, [0024]).
It would have been obvious to one of ordinary skill of the art having the teaching of Sim-Guerra, Carr, Biedenstein before the effective filing date of the claimed invention to modify the system of Guerra, Carr to include the limitations as taught by Biedenstein. One of ordinary skill in the art would be motivated to make this combination in order to generate a hash key based on the aggregate key and store in a hash table aggregate key figures corresponding to the hash key in view of Biedenstein ([0010]), as doing so would give the added benefit of utilizing the hash table to generate a suitable display, including the results of the aggregation, at a user interface as taught by Biedenstein ([0024]).

As per claim 18, Biedenstein teaches the method of claim 12, further including:
	receiving a request for an aggregation related to one or more specified values (i.e. An aggregate key, such as the aggregate key 245, is generated for each combination of dimension values that exists in the buffer 240, [0030]);
	generating from one or more specified values a compound key (i.e. The aggregate key 245 may be generated by concatenating the corresponding dimension values, [0029]);
	hashing the compound key (i.e. Each aggregate key is used to generate a hash key, such as the hash key 250, [0030]);
	requesting, from the hash table stored in memory, the compound value stored with the hashed compound key (i.e. The aggregate key figures are entered into a hash table using the respective hash keys generated at 150. The hash table may then be used to generate a suitable display, including the results of the aggregation, at a user interface, [0024]); and
	extracting from the compound value an item of aggregation data requested (i.e. If the table is divided among several computer systems, aggregate key figures may be aggregated locally and a separate server may merge the locally aggregated key figures, [0024]).

Response to Arguments
	Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MIRANDA LE/Primary Examiner, Art Unit 2153